      Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

FIESTA MART, LLC,                                 §
                                                  §
Plaintiff,                                        §
                                                  §
v.                                                §        CIVIL ACTION NO. 4:20-CV-03484
                                                  §
WILLIS OF ILLINOIS, INC., and                     §
WILLIS TOWERS WATSON US, LLC,                     §
                                                  §
Defendants.                                       §

                        JOINT DISCOVERY/CASE MANAGEMENT
                               PLAN UNDER RULE 26(f)
                          FEDERAL RULES OF CIVIL PROCEDURE

        Please restate the instruction before furnishing the information.

1.      State when the parties conferred as required by Rule 26(f) and identify the
        counsel who conferred.

        Ted Baines and Kyra Smerkanich, counsel for Willis Towers Watson Midwest, Inc., f/k/a
        Willis of Illinois (collectively, “Willis”), and Tracy LeRoy and Myra Siddiqui, counsel
        for Fiesta Mart, LLC (“Fiesta Mart”), conferred by telephone on January 5, 2021.

2.      List the cases related to this one that are pending in any state or federal court with
        the case number and court.

        This case was originally filed in the 61st District Court, Harris County, Texas, styled
        Fiesta Mart, LLC v. Willis of Illinois, Inc. and Willis Towers Watson US, LLC, 2020-
        53693. Defendant removed the matter to this court.

3.      Briefly describe what the case is about.

        Plaintiff: Fiesta Mart is a supermarket chain in Houston, Texas, which suffered
        significant damages from Hurricane Harvey. Fiesta Mart is still working to rebuild and
        reopen stores damaged in the hurricane. This process has been delayed due to the
        challenges Fiesta Mart has faced in securing the insurance proceeds it is owed.

        During and prior to Hurricane Harvey, Willis was Fiesta Mart’s insurance broker. Willis
        worked for Fiesta Mart to secure various insurance policies and advised Fiesta Mart on
        making claims under those policies. Fiesta Mart alleges that Willis breached various
        duties owed to Fiesta Mart by misrepresenting to Fiesta Mart the impact of agreeing to
        certain insurance policy programs; ignoring Fiesta Mart’s requests for assistance; and
        causing insurance proceeds owed to Fiesta Mart to be paid to another entity with no


                                                 1
     Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 2 of 8




      interest in the affected stores.

      Defendants: At the time Hurricane Harvey made landfall, Fiesta Mart was owned by
      ACON Investments, LLC (“ACON”), a private equity firm, for which Willis also acted as
      broker. The Fiesta Mart stores impacted by Hurricane Harvey were covered by several
      layers of insurance policies, including primary layers that list ACON as the Named
      Insured. An initial, partial payment of $7.5 million was made to Fiesta Mart by the
      primary policy insurers for property damage. This amount is not in dispute.

      On or about April 30, 2018, ACON sold Fiesta Mart to Bodega Latina Corporation, d/b/a/
      El Super. In connection with the sale, ACON and Fiesta Mart entered into a Membership
      Interest Purchase Agreement (the “Purchase Agreement”). Among other things, the
      Purchase Agreement provided that ACON would be entitled to any insurance proceeds
      for business interruption loss, however, the Purchase Agreement did not specify how
      other losses should be handled, including claims for depreciation. A year after Hurricane
      Harvey, ACON submitted proofs of loss, which sought to recover an additional
      $4,780,347 from the primary policy insurers. The primary policy insurers issued a
      second partial payment in that amount to ACON, not Fiesta Mart. Fiesta Mart claims that
      it, not ACON, is entitled to these proceeds. Fiesta Mart sued ACON to recover the
      $4,780,347, eventually settling with ACON for $3.1 million. The settlement also
      included an assignment from ACON to Fiesta Mart of insurance claims for depreciation
      holdback insurance proceeds (estimated to be approximately $6.6 million).

      Willis denies that it breached its duty of care to Fiesta Mart. Willis is not responsible for,
      and has no control over, how insurance funds are distributed. Those decisions are made
      by the insurers, not Willis, in accordance with the terms and provisions of the policies
      that Fiesta Mart received and reviewed. Accordingly, Willis did not proximately cause
      any of Fiesta Mart’s damages. Willis also denies it ignored Fiesta Mart’s requests for
      assistance with regard to the $6.6 depreciation claim, as it was terminated as broker by
      Fiesta Mart effective February 13, 2019.

4.    Specify the allegation of federal jurisdiction. If jurisdiction is based on
      diversity of citizenship and any of the parties is an LLC, please state the
      citizenship of each of the members of the LLC.

      The basis of federal jurisdiction is diversity.

      Fiesta Mart, LLC is a Texas Limited Liability Company with its principal place of
      business in Houston, Texas. Fiesta Mart, LLC is owned 100% by Fiesta Mart
      Holdings, LLC, which is 100% owned by Fiesta Mart Investments, LLC, which is
      jointly owned by Fiesta Investors LLC, Fiesta Investors Holdings LLC, and Bodega
      Latina Corporation. Fiesta Investors LLC and Fiesta Investor Holdings LLC are also
      owned by Bodega Latina Corporation. All of these entities other than Fiesta Mart,
      LLC are Delaware LLCs, or in the case of Bodega Latina, a Delaware Corporation.

      Willis Towers Watson US LLC is a limited liability company organized under the
      laws of Delaware and has its principal place of business at 800 N. Glebe Road,
      Arlington, Virginia 22203. The citizenship of a limited liability company is
      determined by the citizenship of each of its members. Willis Towers Watson US


                                                 2
      Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 3 of 8



       LLC’s sole shareholder is Towers Watson Delaware Holdings LLC, a Delaware
       limited liability company with its principal place of business in Virginia. Towers
       Watson Delaware Holdings LLC’s sole shareholder is WTW Delaware Holdings
       LLC, a Delaware limited liability company with its principal place of business in
       Delaware. WTW Delaware Holdings LLC’s sole shareholder is Willis US Holding
       Company, LLC, a Delaware limited liability company with its principal place of
       business in Delaware. Willis US Holding Company, LLC’s sole shareholder is
       Willis North America Inc., a company incorporated under the laws of Delaware and
       with its principal place of business in New York. Willis is thus a citizen of
       Delaware, Virginia, and New York for diversity jurisdiction purposes.

       Defendant Willis Towers Watson Midwest, Inc., f/k/a Willis of Illinois, Inc., is a
       corporation organized under the laws of Illinois, and has a principal place of
       business at 233 S. Wacker Drive, Suite 2000, Chicago, IL 60606. It is thus a citizen
       of Illinois for diversity jurisdiction purposes.
5.     Name the parties who disagree on the issue of jurisdiction and the reasons.
       None at this time.

6.     List anticipated additional parties that should be included, when they can be
       added, and by whom they are wanted.

       Fiesta Mart intends to amend its petition within the next thirty (30) days to add the
       following defendants to the suit: Allied World Assurance Company (U.S.) Inc.; Arch
       Specialty Insurance Company; Aspen Insurance U.S. Services, Inc., d/b/a Aspen
       Specialty Insurance Company; Certain Underwriters at Lloyd’s of London (Hiscox);
       HDI Global Insurance Company; Indian Harbor Insurance Company; and Westport
       Insurance Corporation.

7.     List anticipated interventions.

       None at this time.

8.     Describe class−action issues.

       None at this time.

9.     State whether each party represents that it has made the initial disclosures
       required by Rule 26(a). If not, describe the arrangements that have been made
       to complete the disclosures.

       The parties have not completed their Rule 26(a) initial disclosures. Each party will do so
       within 14 days of the Rule 26(f) conference.

10.    Describe the proposed agreed discovery plan, including:

         A.      Responses to all the matters raised in Rule 26(f).




                                                3
Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 4 of 8




         The parties are amendable to developing and proposing a discovery plan and
         protective orders as needed. The parties do not anticipate any unusual ESI
         issues.

   B.    When and to whom the plaintiff anticipates it may send interrogatories.

         Fiesta Mart anticipates sending interrogatories to defendants.

   C.    When and to whom the defendant anticipates it may send interrogatories.

         Willis anticipates sending interrogatories to Fiesta Mart. Willis may also send
         interrogatories to the insurer defendants that Fiesta Mart has indicated it will
         add as parties.

   D.    Of whom and by when the plaintiff anticipates taking oral depositions.

         At this time, Fiesta Mart anticipates taking the oral depositions of defendants’
         corporate representatives and persons involved in the Fiesta Mart account.
         Fiesta Mart also anticipates taking oral depositions of representatives from
         Matson Driscoll & Damico LLP, forensic accountants retained on behalf of the
         Primary Policy insurers to gather information about the Fiesta Mart stores.

   E.    Of whom and by when the defendant anticipates taking oral depositions.

         At this time, Willis anticipates taking the oral depositions of defendant’s
         corporate representatives and persons involved with the Hurricane Harvey
         losses and claims, the Purchase Agreement and sale to El Super, and the
         settlement agreement between Fiesta Mart and ACON. Willis may also take
         and/or join in any oral depositions taken by Fiesta Mart of the Primary Policy
         insurers and/or their accountants.

   F.    When the plaintiff (or the party with the burden of proof on an issue)
         will be able to designate experts and provide the reports required by
         Rule 26(a)(2)(B), and when the opposing party will be able to designate
         responsive experts and provide their reports.

        Plaintiff can designate experts by November 1, 2021, and defendants can
        designate responsive experts by December 1, 2021.

   G.    List expert depositions the plaintiff (or the party with the burden of proof
         on an issue) anticipates taking and their anticipated completion date.
         See Rule 26(a)(2)(B) (expert report).

         Plaintiff anticipates taking the depositions of any expert designated by
         defendants by December 22, 2021.



                                        4
      Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 5 of 8




         H.      List expert depositions the opposing party anticipates taking and
                 their anticipated completion date. See Rule 26(a)(2)(B) (export report).

                 Defendants anticipate taking the depositions of any expert designated by
                 Plaintiff by November 30, 2021.

11.    If the parties are not agreed on a part of the discovery plan, describe the separate
       views and proposals of each party.

       At this time, the parties are not in disagreement on any part of the discovery plan.

12.    Specify the discovery beyond initial disclosures that has been undertaken to date.

       None at this time.

13.    State the date the planned discovery can reasonably be completed.

       Discovery can be completed by December 22, 2021.

14.    Describe the possibilities for a prompt settlement or resolution of the case that
       were discussed in your Rule 26(f) meeting.

       Counsel for the parties have discussed potential settlement resolve this dispute. At this
       time, the parties believe settlement would be premature.

15.    Describe what each party has done or agreed to do to bring about a prompt
       resolution.

       Counsel for the parties have discussed mediation and other potential avenues to resolve
       this dispute. At this time, the parties believe that such dispute resolution may be more
       productive after the additional parties are joined and preliminary discovery completed.

16.    From the attorneys’ discussion with the client, state the alternative dispute
       resolution techniques that are reasonably suitable, and state when such a
       technique may be effectively used in this case.

       Alternative dispute resolution techniques may include settlement discussions between
       attorneys, business discussions between parties, and mediation.

17.    Magistrate judges may now hear jury and non−jury trials. Indicate the parties’
       joint position on a trial before a magistrate judge.

       At this time, the parties do not consent to trial before a magistrate judge.

18.    State whether a jury demand has been made and if it was made on time.

       Yes, Fiesta Mart made a timely jury demand.



                                                 5
      Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 6 of 8




19.    Specify the number of hours it will take to present the evidence in this case.

       At this time, the parties anticipate that it will take 30-40 hours to present the evidence in
       this case.

20.    List pending motions that could be ruled on at the initial pretrial and
       scheduling conference.

       None at this time.
21.    List other motions pending.
       None at this time.
22.    Indicate other matters peculiar to this case, including discovery, that deserve
       the special attention of the court at the conference.
       None at this time.

23.    Certify that all parties have filed Disclosure of Interested Parties as directed in
       the Order for Conference and Disclosure of Interested Parties, listing the date of
       filing for original and any amendments.

       Plaintiff filed its Disclosure of Interested Parties on October 21, 2020. Defendants filed
       its Disclosure of Interested Parties on October 28, 2020.

24.    List the names, bar numbers, addresses, and telephone numbers of all counsel.

       Plaintiff:     Tracy N. LeRoy
                      State Bar No. 24062847
                      Federal Bar No. (Southern District of Texas) 860752
                      Myra Siddiqui
                      State Bar No. 2416434
                      Federal Bar No. (Southern District of Texas) 3257790
                      Yetter Coleman LLP
                      811 Main Street, Suite 4100
                      Houston, Texas 77002
                      (713) 632-8000
                      tleroy@yettercoleman.com
                      msiddiqui@yettercoleman.com

       Defendants:    Edward J. Baines
                      Saul Ewing Arnstein & Lehr LLP
                      500 E. Pratt Street, 8th Floor
                      Baltimore, MD 21202
                      (410) 303-8831
                      ted.baines@saul.com
                      Maryland Bar No. 198912180026
                      Federal Bar No. (District of Maryland) 06776



                                                 6
Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 7 of 8




             Kyra A. Smerkanich
             Saul Ewing Arnstein & Lehr LLP
             1919 Pennsylvania Avenue, Suite 550
             Washington, DC 20006
             (202) 295-6632
             kyra.smerkanich@saul.com
             Pennsylvania Bar No. 317154
             Federal Bar No. (District of Columbia) 1029230)

             Christopher Martin, Esq.
             Martin, Disiere, Jefferson & Wisdom, L.L.P.
             Niels Esperson Building
             808 Travis, 20th Floor
             Houston, TX 77002
             (713) 632-1701
             State Bar No. 13057620; Federal Bar. No 13515




                                     7
     Case 4:20-cv-03484 Document 11 Filed on 01/12/21 in TXSD Page 8 of 8




Respectfully submitted on January 12, 2021,




_____________________________
Tracy N. LeRoy                                       Edward J. Baines
State Bar No. 24062847                               Saul Ewing Arnstein & Lehr LLP
Fed I.D. 860752                                      500 E. Pratt Street, 8th Floor
Myra Siddiqui                                        Baltimore, MD 21202
State Bar No. 2416434                                (410) 303-8831
Fed. I.D. 3257790                                    ted.baines@saul.com
Yetter Coleman LLP                                   Maryland Bar No. 198912180026
811 Main Street, Suite 4100                          Federal Bar No. (District of Maryland) 06776
Houston, Texas 77002
(713) 632-8000
tleroy@yettercoleman.com
msiddiqui@yettercoleman.com

Attorneys for Plaintiffs                             Kyra A. Smerkanich
                                                     Saul Ewing Arnstein & Lehr LLP
                                                     1919 Pennsylvania Avenue, Suite 550
                                                     Washington, DC 20006
                                                     (202) 295-6632
                                                     kyra.smerkanich@saul.com
                                                     Pennsylvania Bar No. 317154
                                                     Federal Bar No. (District of Columbia)
                                                     1029230

                                                     Attorneys for Defendants


                              CERTIFICATE OF SERVICE

        I hereby certify that on January 12, 2021, the foregoing was served on all counsel of
record, by either electronic mail and/or the Court’s ECF system.

                                              /s/ Myra Siddiqui
                                              Myra Siddiqui




                                                 8
